DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 11/10/22 has been entered in full. Claims 1, 3, 5, 12, 15, 18, 19 and 21 are amended. Claims 1-26 pending.
Applicants' election with traverse of Group I, claims 1-17 and 23, was previously acknowledged. Claims 18-22 and 24-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of VEGF and SH2B3 as the species of "combination of biomarkers" was previously acknowledged. As the claims have been amended to clarify that each type of biomarker is measured, the elected species is now considered to read on measuring VEGF as the growth factor, SH2B3, and one type of each of the other biomarkers.
Claims 1-17 and 23 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 8/5/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/11/22).
The objection to the specification at page 3 is withdrawn in view of the amendments to the specification.
The objections to claims 1-17 and 23 at page 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1-17 and 23 under 35 U.S.C. 112(b) as being indefinite is withdrawn in part in view of the amendments to the claims. Specifically, the following grounds of rejection are withdrawn: the rejection of claim 1 on page 4 as being indefinite with regard to the number of biomarkers that must be measured; the rejection of claim 1 on page 4 as being indefinite because the prediction made in lines 10-11 does not produce the same prediction required by the preamble of the claim; the rejection of each of claims 3 and 5 on page 5 as being indefinite with regard to the recitation of “preferably selected”; the rejection of claim 2 on page 5 as being indefinite with regard to the recitation of “the Lymphocyte adapter protein is preferably selected from SH2B3; and the rejection of claim 15 on page 5 as lacking antecedent basis for the limitation “the stem cell therapy”. The rejection is maintained on the other grounds set forth in the Office action for reasons detailed below.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection was set forth at pages 3-6 of the 8/11/22 Office Action.
Claim 1 is indefinite with regard to the recitation of "receptor/ligand expression" in line 8, because it is unclear whether it means "receptor or ligand expression" or "receptor and ligand expression". 
Applicants argue that the term “receptor/ligand expression” is clear based on the teachings of the specification. In support, Applicants point to the paragraph bridging pages 3 to 4, and the working example at pages 30 to 32, including Table 1.
This argument has been fully considered but is not found persuasive. The referenced portions of the specification have been reviewed but. The recitation in claim 1 is directed to “receptor ligand expression on mononuclear cells (MNC) subpopulations, and with regard to this cell subpopulation, the paragraph on pages 3 to 4 teaches “biomarkers refer to … receptor/ligand expression on MNC subpopulations to possess or not possess CD184, CD309, cell adhesion molecules (CAM) and/or integrin receptors”. This teaching is merely exemplary of several types of receptors that can be measured on MNCs, and does not clearly defined do not clearly define whether the term “receptor/ligand expression” refers to measuring only “receptor or ligand expression”, or refers to measuring “receptor and ligand expression”. Pages 30-32 in the working example, including the results presented in Table 1, do not appear to include any of the markers that are described on pages 3-4; i.e., Table 1 does not appear include measurements of CD184, CD309, CAMs or integrin receptor. Even if these markers were included, they would merely be exemplary of what markers could be measured, rather than defining the term “receptor/ligand expression”. 
Claim 2 is indefinite because "sensitivity" and "specificity" are two different attributes of "prediction accuracy", but the claim then limits the two different attributes by means of a single limitation recited in the singular, "is more than about 80%". It is unclear how two different attributes can be limited by a single further limitation recited in the singular.
Applicants argue that the specification clarifies how “the specificity and sensitivity” are used in the specification; in support of this argument, Applicants point to the paragraph bridging pages 33 to 34 of the specification.
This argument has been fully considered but is not found persuasive. The referenced portion of the specification refers separately to a “specificity of responders” and “sensitivity of angiogenesis/EPC/CEC related parameters” and “predication accuracy”. There is no explanation of how two different attributes (specificity and sensitivity) can be limited in the singular.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection was set forth at pages 6-12 of the 8/11/12 Office Action. This rejection is first restated in view of Applicants’ amendments to the claims, and then Applicants’ arguments are addressed.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The nature of the invention is a method with, as stated in the preamble of independent claim 1, the intended goal of "prediction of response to cardiovascular regeneration". Practicing the method of independent claim 1 requires three steps, including (i) determining the amount of each of a group of specified biomarkers in a sample from a subject; (ii) comparing said amounts to a baseline value and/or reference; and (iii) predicting based on the comparison whether a response to cardiac regeneration in the subject is to be expected, not expected or is ambivalent. Dependent claims 2-17 and 23 limit various aspects of this method.
	This method lacks enablement in view of the following issues:
	---Steps (i) and (ii) of the method require measuring each of a group of biomarkers and making a comparison of the measured amounts to a "baseline value and/or a reference". Step (iii) then uses "the results of the comparison" to predict whether a response to cardiac regeneration in the subject "is to be expected, not expected or ambivalent". However, the specification does not provide guidance on how the results of the comparisons for the multiple biomarkers are integrated in order to make the final predication. With a single biomarker, a "baseline value and/or reference" can be selected that allows the results of a comparison with the level of that biomarker in the subject's sample to determine whether the subject is above, below or equal to said value or reference. However, when multiple biomarkers are measured, such as here, it is unclear how the results are to be integrated; i.e., it is unclear whether in order to predict an expected response the subject must have all of the selected biomarkers with an amount above (or below) the "baseline value and/or reference" in order for the cardiac repair to be expected, or whether only a single biomarker with an amount above the reference would suffice to make the prediction. The specification indicates that "machine learning" can be used to assist "balancing and weighting the parameters", but such is not recited as part of the claims, which broadly encompass making the prediction based solely on mental comparisons by the practitioner of the method.
---The first step of the method relies on measuring the amount of "each of the following biomarkers, wherein the biomarkers include each of", followed by a list of nine categories of markers. The nine types include growth factor, lymphocyte adapter protein, glycoprotein, brain natriuretic peptide (BNP), circulating endothelial progenitor cells (EPC), circulating endothelial cells (CEC), circulating thrombocytes, circulating mononuclear cells (MNC) and subpopulations, and receptor/ligand expression on MNC subpopulations. 
While lymphocyte adapter protein (which is another name for SH2B3) and BNP are single proteins, the other types of protein markers that are recited here, namely "growth factor", "glycoprotein" and "receptor/ligand expression MNC subpopulations" are categories encompassing multiple types of proteins. While the specification teaches that the growth factor is "preferably" selected from VEGF, erythropoietin (EPO) or FGF (¶ 41), the term broadly encompasses the other growth factors. In a 2016 review directed to using growth factors in cardiac regeneration, Reboucas provides a list of "main growth factors inducing the mechanisms of cardiac regeneration", including not just VEGF, EPO and FGF, but also nine other factors (Reboucas et al, 2016. Arq Bras Cardiol. 107(3)271-275; cited previously). Furthermore, there are many other known growth factors in addition to those known to be involved cardiac regeneration; for example, the transforming growth factor β (TGF-β) family alone is known to include proteins encoded by 33 different genes (Morikawa et al, 2016. Cold Spring Harbor Perspectives in Biology. 8:a021873; 26 pages as printed; cited previously). Thus, the category of "growth factor" includes, at a minimum, over 40 different proteins that can each be measured as a biomarker when practicing the method of the instant claims. Furthermore, the category of glycoprotein is even broader, encompassing all proteins that include one or more attached glycan chains (i.e., any protein that is glycosylated). The specification at ¶ 15 gives examples of Vitronectin ("a glycoprotein of the hemopexin family which is abundantly found in serum", ¶ 74) and GCSF, which is also a cytokine and hormone (¶ 75). The prior art appreciates that glycosylation is "the most abundant and complex protein modification", and that "major plasma glycoproteins" include, in addition to vitronectin, at least twenty other proteins (page 309 of Clerc, 2016. Glycoconj J. 33: 309-343; cited previously). Furthermore, the category of "receptor/ligand expression on MNC [mononuclear cells] subpopulations" encompasses any receptor or ligand expression on MNC. The specification further provides examples of such as "CD184, CD309, cell adhesion molecules (CAM) and/or integrin receptors" (¶ 16). CD184 and CD309 are single polypeptides; i.e., CD184 is a chemokine receptor, and CD309 is also known as VEGFR2, and is a VEGF receptor. However, "cell adhesion molecules" is a large category of surface expressed molecules that includes integrins as well as other proteins. Thus, this category is directed to a large genus of integrins, other cell adhesion proteins, and receptors and ligands expressed by MNCs.
Thus, the claimed method encompasses selecting a set of biomarkers that includes Lymphocyte Adapter Protein (aka SH2B3), BNP (including NT-proBNP), a growth factor from the genus including VEGF, EPO, FGF and all other growth factors, a glycoprotein from the genus including vitronectin and all other glycoproteins, a receptor and/or ligand from the genus expressed on MNC subpopulations that includes CD184, CD309, integrins and all other cell adhesion molecules, and circulating cells including endothelial progenitor cells (EPC), endothelial cells (CEC), circulating thrombocytes, and mononuclear cells (MNC) and subpopulations thereof, and measuring each of selected markers in a patient sample, and using these measurements to make comparisons to reference values that are then used to make a prediction. However, the single working example in the specification is limited to uses a panel of 20 "relevant parameters" including both "clinical and biomarker parameters" (¶ 119). These are listed in Table 2, and include NT-proBNP, VEGF, EPO, vitronectin, CFU-Hill, IGFBP-3, SH2B3, as well as various populations and subpopulations of circulating cells, as identified by expressed markers, and the clinical parameters of weight and LVESV. Together use of this panel of 20 parameters is asserted to give a prediction accuracy of 81.64% (Table 2). However, the working example fails to demonstrate that measuring the amount of any lesser grouping of these biomarkers, such as the elected combination of VEGF as growth factor, SH2B3, and one type from each of the other categories, can be used to make the same prediction required by the claims. Furthermore, the specification teaches that "[t]he core factors in peripheral blood were NT-proBNP, VEGF, erythropoietin, vitronectin, circulating EPC/CEC/Thrombocytes, SH2B3 mRNA expression, the CFU-Hill assay/Matrigel plug for peripheral blood, as well as weight and LVESV index", but the instant claims fail to require even this combination of biomarkers and clinical parameters that the working example asserts are "core" to producing a specific and sensitive prediction accuracy. Notably, the claims fail to include the "CFU-Hill assay" (which is the fifth weighted parameter listed in Table 2), or weight, or LVESV, as well as the various subpopulations of cells that are identified by expression of particular markers (as indicated in Table 2).
	---Furthermore, even if the claimed method were limited to measurement of the indicated core biomarker and clinical parameters, the claimed method encompasses predictions that are much broader in scope than what is demonstrated by the working example in the specification. The definition of "cardiovascular regeneration" given in the specification is "the regeneration and/or treatment and/or improvement of diseases related to the cardiovascular system" (¶ 14). The specification elsewhere provides examples of "cardiovascular disease" that include "myocardial infarction, stroke and peripheral ischemic vascular disease, heart disease and/or ischemic preconditioning". Thus, the term of "cardiovascular regeneration" used in the claims, in view of the definitions of the specification, broadly encompasses all forms of treatment of all forms of diseases related to cardiovascular system, which is a genus that broadly encompasses conditions beyond ischemic heart disease, such as hypertension, abnormal heart rhythms and cardiomyopathy. The working example in the specification (starting at ¶ 98, published application) is limited to predicting the response to a single form of therapy ("intra-myocardial CD133+ cell injection"; ¶ 100) in patients having a single type of condition ("coronary artery disease after myocardial infarction with reduced LVEF and presence of a localized kinetic/hypoperfused area of the left ventricle"). There are no working examples directed to predicting the response with other forms of therapy or with patients having other types of conditions. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02.
The standard in the art of diagnostic biomarkers is to provide evidence to validate each hypothesized correlation between one or more biomarkers and the diagnosis that they are asserted to provide. Libby (2015) teaches that "A biological marker, or biomarker, is a characteristic that is objectively measured and evaluated as an indicator of a normal biological process, pathogenic process, or pharmacological response to a therapeutic intervention. Some biomarkers can be qualified as surrogate end points. A surrogate end point is a biomarker that can substitute for a clinical end point for clinical or regulatory use. A clinical end point is a characteristic or variable that reflects how a patient feels, functions, or survives" (pg 2491 of Libby et al, 2015. Arterioscler Thromb Vasc Biol. 35:2491-2495; cited previously). Libby further teaches that "Biomarkers can aid a physician to sort individuals into categories of disease or no disease. This use of biomarkers to discriminate requires validation and refinement" and "[t]he use of biomarkers to determine the risk of an event or prognosis as a continuous variable demands careful consideration. Various risk scores in the cardiovascular arena have generated considerable controversy … Some risk scores use categorical biomarkers with arbitrary assignment of weighting … Others use continuous variables and weighing of components of the score-based computational algorithms" (pg 2493). 
In the instant case, the use of each combination of biomarkers selected from a group including a large genus of biomarkers, as a diagnostic to predict whether or not a subject will respond to cardiac repair, is unpredictable in view of the teachings of the relevant art and in view of the absence of evidence validating each such correlation. The specification provides a single working example directed to a single form of treatment of a single type of patient using a set of parameters that do not correspond to the group recited in the claimed method. Thus, in order to practice the claimed method, the skilled artisan would first need to engage in experimentation to determine whether a correlation exists between the amounts of each combination of biomarkers encompassed in the claims and a particular form of treatment (e.g., intra-myocardial CD133+ cell injection) of a particular type of patient (e.g., a subject having had a myocardial infarction). These combinations include every set of biomarkers encompassed by the claims. Furthermore, as indication above, the specification does not provide clear guidance on how a practitioner of the method is to integrate the results from the different markers in order to achieve a single prediction of expected, not expected, or ambivalent response. The amount of such experimentation required, even to validate the use of a single set of biomarkers, would be undue in view of the amount of effort and time required. The outcome of such a study would generally be the focus of an entire publication in the relevant literature.
Due to the large quantity of experimentation necessary to determine whether the recited method can be used to predict response to cardiovascular regeneration by selecting and measuring each combination of biomarkers selected from the recited group, comparing each to a baseline value and/or reference, and making a prediction based on the comparisons, the lack of guidance presented in the specification regarding integrating the comparison for each biomarker, the limited working examples demonstrating predictability of the claimed method, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect subject populations and samples, undue experimentation would be required of the skilled artisan to use the claimed invention.

Applicants’ arguments (11/10/22; pages 11-12) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants first argue that the claims have been amended to “essentially require determination of the biomarkers from each of the nine groups and with respect to the terms “cardiovascular regeneration” and “cardiovascular repair”” (page 11). Applicants further argue that “there is no requirement to provide a working example of each and every molecule encompassed, e.g., by the nine groups of biomarkers specified in claim 1” and that “the specification provides a sufficient number of working examples to support the claim” (pages 11-12). Applicants further argue that, with respect to the scope of diseases encompassed by “cardiovascular regeneration”, “the enormously elaborative clinical trial study for the very detailed Example … took more than seven years with a cost of more than 10 million Euro” (page 12). 
These arguments have been fully considered but are not found persuasive. The amendments to the claims have been considered, but are not sufficient to overcome the rejection of the claims for lack of enablement; the rejection has been restated in view of Applicants’ amendments to the claims. It is acknowledged that there is no per se requirement for a working example, but as set forth in the rejection, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02. The specification provides a single working example that is limited to prediction based on the results of measuring a panel of 20 parameters that include both clinical parameters and biomarkers, and fails to demonstrate that measuring the amount of any lesser grouping of these biomarkers can be used to make the same prediction. The assertion that the working example took more than seven years to conduct would, if substantiated, merely support that it would require undue experimentation to extend the results of the example to the broad genus of forms of therapy encompassed by the term “cardiovascular regeneration” as defined in the specification and used in the claims. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646